DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant is required to update the status information with regard to all prior-filed applications referenced in paragraph [0001].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,528,615 (referred as ‘615 patent hereinafter).
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims 1-20 is fully defined by claims 1-20 of the ‘615 patent.  For example, as to the instant claim 1, claim 1 of the ‘615 patent discloses:
A method comprising (see line 1): causing presentation, at a client machine, of a first plurality of images and a first selectable button that is presented in conjunction with a first image from among the first plurality of images (see lines 2-5); receiving first user input indicative of a selection of the first selectable button (see lines 6-8); in response to receiving the first user input indicative of the selection of the first selectable button, causing presentation, at the client machine, of a second plurality of images that are similar to the first image and a second selectable button that is presented in conjunction with a second image from among the second plurality of images (see lines 9-12); receiving second user input indicative of a selection of the second selectable button (see lines 13-15); and in response to receiving the second user input indicative of the selection of the first selectable button, causing presentation, at the client machine, of a third plurality of images that are similar to the second image (see lines 16-17).
While claim 1 of the ‘615 patent does not specifically disclose “user input indicative of a selection”, claim 1 of the ‘615 patent does disclose client machine, selectable icon presented, and responsive to selection of selectable icon.  Thus, the “user input indicative of a selection” is inherently included in claim 1 of the ‘615 patent.

Likewise, each of instant claims 2-20 is fully defined by patented claims for the same reasons as stated above.
As to instant claim 2, see patented claim 2.
As to instant claim 3, see patented claim 3.
As to instant claim 4, see patented claim 4.
As to instant claim 5, see patented claims 5-7.
As to instant claim 6, see patented claim 8.
As to instant claim 7, see patented claim 9.
As to instant claim 8, see patented claim 11.
As to instant claim 9, see patented claim 12.
As to instant claim 10, see patented claim 13.
As to instant claim 11, see patented claim 14.
As to instant claim 12, see patented claims 15-17.
As to instant claim 13, see patented claim 18.
As to instant claim 14, see patented claim 9.
As to claim 15, see patented claim 20.
As to instant claim 16, see patented claims 2 and 12.
As to instant claim 17, see patented claims 3 and 13.
As to instant claim 18, see patented claims 4 and 14.
As to instant claim 19, see patented claims 5-7 and 15-17.
.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,471,604 (referred as ‘604 patent hereinafter).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims 1-20 is fully defined by claims 1-19 of the ‘604 patent.  For example, as to the instant claim 1, claim 1 of the ‘604 patent discloses:
A method comprising (see line 1): causing presentation, at a client machine, of a first plurality of images and a first selectable button that is presented in conjunction with a first image from among the first plurality of images (see lines 4-7); receiving first user input indicative of a selection of the first selectable button (see lines 8-10); in response to receiving the first user input indicative of the selection of the first selectable button, causing presentation, at the client machine, of a second plurality of images that are similar to the first image and a second selectable button that is presented in conjunction with a second image from among the second plurality of images (see lines 11-15); receiving second user input indicative of a selection of the second selectable button (see lines 16-19); and in response to receiving the second user input indicative of the selection of the first selectable button, causing presentation, at the client machine, of a third plurality of images that are similar to the second image (see lines 16-22).
While claim 1 of the ‘604 patent includes additional limitations (i.e., products) that are not set forth in the instant claim 1, the use of transitional term "comprising/comprises" in the instant claim 1 fails to preclude the possibility of additional elements.  Therefore, instant claim 1 fails to define an invention that is patentably distinct from claim 1 of the ‘604 patent. 
Likewise, each of instant claims 2-20 is fully defined by patented claims for the same reasons as stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of the following reasons:
Regarding claim 15 as a representative claim, this claim is directed to a “computer-readable hardware storage device” which typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter); and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010).
The examiner suggests an amendment to the claim to recite “a non-transitory computer-readable hardware storage device” to limit the scope to only the statutory media in order to meet 35 U.S.C. 101 requirements. Any amendment to claim and/or specification should be commensurate with its corresponding disclosure.
Likewise, each of claims 16-20 depends on claim 15 and is also directed to “a computer-readable hardware storage device”.
Therefore, these claims 16-20 are also rejected for the same reasons as set forth in claim 15 above.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
2/2021

/DUY M DANG/Primary Examiner, Art Unit 2667